142 U.S. 604
12 S.Ct. 391
35 L.Ed. 1130
MAGONE, Collector,v.ROSENSTEIN.
January 11, 1892.

1
Plaintiff had imported some parlor and safety matches, and the duties in dispute were levied on the small, thin, wood boxes in which they were put up. On each box was a prepared surface, to be used in igniting the matches. On account of this surface, it was claimed that the boxes were dutiable under the proviso of Act Cong. March 3, 1883, § 7, (22 St. p. 523,) declaring that, in determining the amount of customs duties for which goods are liable, the usual and necessary boxes or coverings of any kind in which they are imported shall not be taken into consideration: provided, that if any coverings be designed for use otherwise than in the bona fide transportation of goods to the United States the same shall be subject to an ad valorem duty of 100 per cent.


2
Asst. Atty. Gen. Maury, for plaintiff in error.


3
H. Aplington and Nelson Smith, for defendant in error.


4
THE CHIEF JUSTICE.


5
The judgment is affirmed upon the authority of Oberteuffer v. Robertson, 116 U. S. 499, 6 Sup. Ct. Rep.